Name: 89/469/EEC: Commission Decision of 28 July 1989 concerning certain protection measures relating to bovine spongiform encephalopathy in the United Kingdom
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  health;  animal product
 Date Published: 1989-08-03

 Avis juridique important|31989D046989/469/EEC: Commission Decision of 28 July 1989 concerning certain protection measures relating to bovine spongiform encephalopathy in the United Kingdom Official Journal L 225 , 03/08/1989 P. 0051 - 0051*****COMMISSION DECISION of 28 July 1989 concerning certain protection measures relating to bovine spongiform encephalopathy in the United Kingdom (89/469/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/360/EEC (2), and in particular Article 9 thereof, Whereas several outbreaks of bovine spongiform encephalopathy have occurred throughout the territory of the United Kingdom; Whereas this disease can be considered to be a new serious contagious or infectious animal disease whose presence may constitute a danger to cattle in other Member States; Whereas a significant risk may be considered to exist in respect of live animals; whereas however, this risk is considered to exist only for cattle born before 18 July 1988 or born to affected cows, in view of the epidemiology and pathogenesis of the disease; Whereas the United Kingdom authorities have given certain guarantees to certain Member States to prevent the spread of the disease; whereas therefore these measures should be applied to intra-Community trade to all Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom shall not send to other Member States live cattle born before 18 July 1988 or born to females in which bovine spongiform encephalopathy is suspected or has been officially confirmed. Article 2 The health certificate provided for in Directive 64/432/EEC accompanying cattle sent from the United Kingdom must be completed by the following: 'animals in accordance with Commission Decision 89/469/EEC of 28 July 1989 concerning bovine spongiform encephalopathy'. Article 3 Member States shall amend the measures which they apply to trade so as to bring into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 4 The Commission will follow developments in the situation. This Decision may be amended in the light of such developments. Article 5 This Decision is addressed to the Member States. Done at Brussels, 28 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 153, 6. 6. 1989, p. 29.